

Exhibit 10.2
DEFERRED COMPENSATION PLAN OF 2005
FOR DIRECTORS OF CIGNA CORPORATION
(Effective January 1, 2005)


Due to requirements imposed by Internal Revenue Code Section 409A, CIGNA is
freezing the Deferred Compensation Plan for Directors of CIGNA Corporation
(Amended and Restated as of January 1, 1997) as of December 31, 2004 and
adopting this new plan – the Deferred Compensation Plan of 2005 for Directors of
CIGNA Corporation, effective as of January 1, 2005.  The frozen Deferred
Compensation Plan for Directors will continue to apply to amounts that were
deferred on or before December 31, 2004 and earnings thereon.  This new plan
will apply to amounts that are deferred after December 31, 2004 and earnings
thereon.


ARTICLE I. DEFINITIONS


The following are defined terms wherever they appear in the Plan.


1.1           "Administrator" shall mean the person, or committee, appointed by
the Chief Executive Officer of CIGNA Corporation, and charged with
responsibility for administration of the Plan.


1.2           "Affiliate" shall have the meaning set forth in Rule 12b-2
promulgated under the Exchange Act.


1.3           "Annual Credit Amount" shall mean an amount set from time to time
by resolution of the Board of Directors.


1.4           "Beneficial Owner" and "Beneficially Owned" shall have the meaning
set forth in Rule 13d-3 promulgated under the Exchange Act.


1.5           "Board of Directors" or "Board" shall mean the Board of Directors
of CIGNA Corporation.


1.6           "Change of Control" shall mean any of these events:


(a)  A corporation, person or group acting in concert, as described in Exchange
Act Section 14(d)(2), holds or acquires beneficial ownership within the meaning
of Rule 13d-3 promulgated under the Exchange Act of a number of preferred or
common shares of CIGNA Corporation having 25% or more of the combined voting
power of CIGNA Corporation's then outstanding securities; or,


(b)  There is consummated a merger or consolidation of CIGNA Corporation or any
direct or indirect subsidiary of CIGNA Corporation with any other corporation,
other than:


(1)  A merger or consolidation immediately following which the individuals who
constituted the Board of Directors immediately prior thereto constitute at least
a majority of the board of directors of the entity surviving such merger or
consolidation or the ultimate parent thereof, or


(2)  A merger or consolidation effected to implement a recapitalization of CIGNA
Corporation (or similar transaction) in which no Person is or becomes the
Beneficial Owner,
 
-1-

--------------------------------------------------------------------------------


directly or indirectly, of securities of CIGNA Corporation (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from CIGNA Corporation or its Affiliates) representing 25% or more of the
combined voting power of CIGNA Corporation's then outstanding securities; or,


(c)  A change occurs in the composition of the Board of Directors at any time
during any consecutive 24-month period such that the Continuity Directors cease
for any reason to constitute a majority of the Board of Directors.  For purposes
of the preceding sentence "Continuity Directors" shall mean those members of the
Board of Directors who either: (1) were directors at the beginning of such
consecutive 24-month period; or (2) were elected by, or on nomination or
recommendation of, at least a majority of the Board of Directors (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of CIGNA Corporation); or


(d)  The shareholders of CIGNA Corporation approve a plan of complete
liquidation or dissolution of CIGNA Corporation or there is consummated an
agreement for the sale or disposition by CIGNA Corporation of all or
substantially all of CIGNA Corporation's assets, other than a sale or
disposition by CIGNA Corporation of all or substantially all of CIGNA
Corporation's assets immediately following which the individuals who constituted
the Board of Directors immediately prior thereto constitute at least a majority
of the board of directors of the entity to which such assets are sold or
disposed or any parent thereof.


Notwithstanding the foregoing, a "Change of Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of CIGNA Corporation immediately prior to such transaction or
series of transactions continue to have substantially the same proportionate
ownership in an entity which owns all or substantially all of the assets of
CIGNA Corporation immediately following such transaction or series of
transactions.


1.7           "CIGNA Common Stock" or "Common Stock" or "Stock" shall mean the
common stock of CIGNA Corporation, par value of $0.25 per share.


1.8           "Code" shall mean the Internal Revenue Code of 1986, as amended.


1.9           "Committee" shall mean the Corporate Governance Committee of the
Board of Directors of CIGNA Corporation, or the successor to such committee.


1.10          "Deferral Election" shall mean the form described in Section 2.3
by which a Participant specifies amounts and items of compensation to be
deferred into the Participant’s Deferred Compensation Account.


1.11          "Deferred Compensation Account" shall mean the separate account
established under the Plan for each Participant, as described in Section 3.1.


1.12          "Effective Date" shall mean January 1, 2005, the effective date of
the Plan.


1.13          "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.


-2-

--------------------------------------------------------------------------------


1.14          "Participant" shall mean each individual who as a non-employee
director of CIGNA Corporation participates in the Plan in accordance with the
terms and conditions of the Plan.


1.15          "Payment Election" shall mean the form described in Section 4.2 by
which a Participant specifies the method of payment of compensation deferred
under the Plan.


1.16          "Person" shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (a) CIGNA Corporation or any of its
subsidiaries, (b) a trustee or other fiduciary holding securities under an
employee benefit plan of CIGNA Corporation or any of its Affiliates, (c) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (d) a corporation owned, directly or indirectly, by the
stockholders of CIGNA Corporation in substantially the same proportions as their
ownership of stock of CIGNA Corporation.


1.17           "Plan" shall mean the Deferred Compensation Plan of 2005 for
Directors of CIGNA Corporation, as it may be amended or restated from time to
time by the Board of Directors.


1.18           "Restricted Deferred Compensation Account" shall mean the
separate account established under the Plan for a Participant pursuant to
Section 5.1.


1.19           "Separation from Service" shall mean a Participant’s separation
from service, within the meaning of Treasury Regulation Section
1.409A-1(h).  Generally, a Participant shall have a Separation from Service when
that Participant ceases to serve as a member of the Board or to otherwise
provide services to CIGNA Corporation or its affiliates.


1.20           "Valuation Date" shall mean the last day of each month.




ARTICLE II. PARTICIPATION


2.1           Eligibility to Participate in the Plan.


The individuals who are eligible to participate in the Plan are those persons
who serve as non-employee directors of CIGNA Corporation.


2.2           Participation in the Plan.


An eligible director becomes a Participant by making a Deferral Election
described in Section 2.3.


2.3           Deferral Election.


(a)  A Deferral Election specifies the amounts and items of compensation a
Participant elects to defer under the Plan for a particular calendar year.  The
Administrator shall determine which items or categories of compensation may be
deferred under the Plan.  The Deferral Election must be timely (as described in
Section 2.3(b)) and in a form permitted or required by the Administrator.  The
 
-3-

--------------------------------------------------------------------------------


Administrator may permit or require electronic forms.  The Administrator shall
determine whether a Deferral Election form is sufficiently complete and timely
and may reject any form that is incomplete and/or untimely.


(b)  To be timely, a Deferral Election must be received by the Administrator no
later than:


(1)  December 31 of the year before the year in which the Participant performs
services in exchange for the compensation to be deferred; or


(2)  For a newly-elected director, the day before the date upon which active
service as a director of CIGNA Corporation begins.


However, the Administrator may establish different deadlines to the extent
permitted by Code Section 409A and the regulations thereunder.


(c)  A Participant who makes a Deferral Election must also make a Payment
Election (described in Section 4.3) applicable to such Deferral Election.  The
Payment Election must be received by the Administrator by the applicable
Deferral Election deadline stated in Section 2.3(b).  The Administrator shall
determine when a Deferral Election and Payment Election become irrevocable, but
in no event shall a Deferral Election or a Payment Election become irrevocable
later than the applicable deadline set forth in Section 2.3(b).


(d)  The Administrator may require Participants to make a new Deferral Election
for each new calendar year.


(e)  Deferral Elections under this Plan shall apply only to compensation payable
on or after January 1, 2005 and only to the extent such compensation is:


(1)  For services performed by the Participant for CIGNA Corporation on or after
January 1, 2005; or


(2)  For services for which a Deferral Election may otherwise be made under
transition rules promulgated pursuant to Code Section 409A.


2.4           Cancellation of Deferral Elections.


The Administrator may cancel the Deferral Election of a Participant who incurs a
disability.  Any cancellation under this Section 2.4 must occur by the later of
the end of the calendar year in which the Participant incurs the disability or
the 15th day of the third month after the date the Participant incurs the
disability.  For purposes of this Section 2.4, “disability” shall have the
meaning set forth in Treasury Regulation Section 1.409A-3(j)(4)(xii).


ARTICLE III.  COMPENSATION DEFERRED


3.1           Deferred Compensation Account.


A Deferred Compensation Account shall be established for each director when the
director becomes
 
-4-

--------------------------------------------------------------------------------


a Participant.  Unless the Administrator establishes rules and procedures that
provide otherwise, compensation deferred under the Plan (other than compensation
deferred under Article V) shall be credited to the Deferred Compensation Account
as of the date such compensation would have otherwise been paid to the
Participant.  Hypothetical income on deferred compensation shall be credited to
the Deferred Compensation Account as provided in Section 3.3, below.


3.2           Balance of Deferred Compensation Account.


The balance of each Participant's Deferred Compensation Account shall include
compensation deferred under this Plan, plus amounts credited to the
Participant's Deferred Compensation Account pursuant to Section 5.3, plus
income, hypothetical dividends and gains credited with respect to hypothetical
investments.  Losses from hypothetical investments shall reduce the
Participant's Deferred Compensation Account balance.  The balance of each
Participant's Deferred Compensation Account shall be determined as of each
Valuation Date.


3.3           Hypothetical Investment.


(a)  Compensation deferred under the Plan which would have been paid in cash
shall be assumed to be invested, without charge, in one or more hypothetical
investment vehicles as are specified from time to time by the Committee.  With
respect to such hypothetical investment:


(1)  Cash compensation deferred shall be deemed to earn income under the
hypothetical investment vehicle.  The Administrator shall credit such income to
the Participant's Deferred Compensation Account, pursuant to Section 3.4 below.


(2)  The Committee, in its sole discretion, may provide Plan Participants with
options for one or more additional hypothetical investment vehicles for
investment of cash compensation deferred under the Plan, with respect to which:


(A)  a Participant may modify an election of hypothetical investment and may
make any transfers between and among hypothetical investments, through a written
request to the Administrator; provided that;


(B)  only one such modification or transfer shall be allowed during any calendar
quarter;


(C)  any such modification or transfer shall be effective in the second calendar
month following receipt of the request by the Administrator; and


(D)  such modifications and transfers will be in accordance with rules and
procedures adopted by the Administrator.


(b)  Compensation deferred under the Plan into the Participant's Deferred
Compensation Account as an alternative to receipt of Common Stock, or credited
to the Participant's Restricted Deferred Compensation Account pursuant to
Sections 5.1 or 5.2 of the Plan, shall be deemed to be invested, hypothetically
and without charge, in whole shares of hypothetical Common Stock.  Shares of
hypothetical Common Stock shall be subject to adjustment in order to reflect
Common Stock dividends, splits, and
 
-5-

--------------------------------------------------------------------------------


reclassification. Except in the event of a Change of Control, amounts in the
Participant's Deferred Compensation Account and Restricted Deferred Compensation
Account deemed invested in hypothetical Common Stock must remain so invested,
and no other investment vehicle available hereunder may be substituted therefor
until the January following the Participant's Separation from Service.
Thereafter, intra-Plan transfers may be made only in accordance with Section
3.3(a) above; provided that all such intra-Plan transfers occurring within six
months after the Participant's Separation from Service shall be subject to
approval by the Administrator to ensure compliance with Section 16 of the
Exchange Act.


(c)  Amounts equal to cash dividends which would have been paid on shares of
Common Stock shall be deemed paid on whole shares of hypothetical Common Stock
in the Participant's Deferred Compensation Account and Restricted Deferred
Compensation Account.  Such amounts shall be credited to the Participant's
Deferred Compensation Account and shall be hypothetically invested in accordance
with Section 3.3(a) unless the Participant elects to have such amounts invested
in one or more of the other hypothetical investment vehicles specified from time
to time by the Committee.


(d)  In the event of a Change of Control, the Committee shall provide
Participants with the option for investment in at least one hypothetical
investment vehicle, the annual income earned on which must be not less than 50
basis points over the Ten-Year Constant Treasury Maturity Yield as reported by
the Federal Reserve Board, based upon the November averages for the preceding
year.


3.4           Time of Hypothetical Investment.


Hypothetical investment results on a Participant’s Deferred Compensation Account
shall be credited in accordance with rules and procedures adopted by the
Administrator.


3.5           Statement of Account.


The Administrator shall provide each Participant a statement of the
Participant’s Deferred Compensation Account at least annually.




ARTICLE IV.  PAYMENT OF DEFERRED COMPENSATION


4.1           Payment of Deferred Compensation.


(a)  The Administrator shall pay amounts from the Participant's Deferred
Compensation Account, according to the Participant's applicable Payment Election
or under other applicable provisions of this Article IV.


(b)  Compensation deferred into the Deferred Compensation Account and earnings
thereon shall be paid to the Participant in cash pursuant to Section 4.1(a).


4.2           Payment Methods and Timing.


(a)           (1)  Subject to the conditions in Section 4.2(b) through (e), the
Administrator shall have the authority to determine the payment methods and
timing permitted under the Plan; any such payment methods and timing shall
comply with the requirements of Code Section 409A.


-6-

--------------------------------------------------------------------------------


(2)  Payment events under the Plan may include a Participant’s Separation from
Service, a Participant’s Unforeseeable Emergency (as described in Section 4.4),
the Participant’s death (as described in Section 4.5), or other payment events
specified by the Administrator, to the extent permitted by Code Section 409A.  A
payment upon a Participant’s Unforeseeable Emergency or death shall supersede
any elected Separation from Service payment for the amount distributed by reason
of Unforeseeable Emergency or death.


(3)  Payment methods under the Plan may include lump sum and periodic payments.


(b)  If a method of payment provides for periodic payments, the payments shall
be made annually each January, over the elected period not to exceed 15
(fifteen) years.  The balance of a Participant’s Deferred Compensation Account
and Restricted Deferred Compensation Account shall be paid, in all events, no
later than January 31st of the fifteenth calendar year after the Participant’s
Separation from Service.


(c)  If payments are to commence after Separation from Service, payment shall be
made (or begin) in January of the year following the year of the Participant’s
Separation from Service.


(d)  If there is not in effect as of Participant's Separation from Service a
valid Payment Election for an amount, that amount shall be paid in a single lump
sum in January of the year following the year of the Participant’s Separation
from Service.


(e)  Notwithstanding anything to the contrary in this Section 4.2, if, as of the
date of a Participant’s Separation from Service, the Participant is a specified
employee, within the meaning of Treasury Regulation Section 1.409A-1(i), payment
shall be made (or begin) on the later of the January of the year following the
year of the Participant’s Separation from Service or the seventh month after the
month of the Participant’s Separation from Service date.


4.3           Payment Election.


(a)  Subject to Section 4.2, a Payment Election must specify the payment method
that shall apply to Participant’s deferred compensation and the time of payment
or the time payments are to begin.


(b)  A Payment Election must be in a form permitted or required by the
Administrator.  The Administrator may permit or require electronic forms.  The
Administrator shall determine whether a Payment Election form is sufficiently
complete and timely and may reject any form that is incomplete and/or untimely.


4.4           Unforeseeable Emergency Payment.


(a)  Notwithstanding any other provision of the Plan, if the Committee, after
consideration of a Participant's application, determines that the Participant
has an unforeseeable emergency, as defined under Treasury Regulation Section
1.409A-3(i)(3), beyond the Participant's control, and of such a substantial
nature that immediate payment of compensation deferred under the Plan is
warranted, the
 
-7-

--------------------------------------------------------------------------------


Committee in its sole and absolute discretion may direct that all or a portion
of the balance of the Participant's Deferred Compensation Account be paid to the
Participant in cash.  The amount of any such distribution shall be limited to
the amount deemed necessary by the Committee to satisfy the emergency need.  The
payment shall be made in a single lump sum within 90 days following the
Committee’s approval of the Participant’s application for an unforeseeable
emergency payment.


(b)  The Administrator shall cancel the Deferral Election of a Participant who
receives a payment for an unforeseeable emergency, as defined under Treasury
Regulation Section 1.409A-3(i)(3), under this Plan or a predecessor to this
Plan.  The cancellation shall be effective as of the date of the unforeseeable
emergency payment.  To resume deferrals of compensation under this Plan, the
Participant must execute a new Deferral Election in accordance with the
requirements of Section 2.3.


4.5           Payments of a Deceased Participant's Account


(a) If a Participant dies before the Administrator has paid the Participant’s
entire Deferred Compensation Account and Restricted Deferred Compensation
Account, the Administrator shall pay the remaining Deferred Compensation Account
balance and Restricted Deferred Compensation Account balance in a single lump
sum payment to the person(s) or trust(s) designated in writing by the
Participant as the Participant’s beneficiary(ies) under the Plan.  The
Administrator is authorized to establish rules and procedures for designations
of beneficiaries and shall have the sole discretion to make determinations
regarding the existence and identity of beneficiaries and the validity of
beneficiary designations.


(b) Notwithstanding Section 4.5(a), the Administrator shall pay the Deferred
Compensation Account balance and Restricted Deferred Compensation Account
balance in a single lump sum payment to the Participant's estate if:


(1) The Participant dies without having a valid beneficiary designation in
effect;


(2) The Participant's designated beneficiary has predeceased the Participant; or


(3) The Participant's designated beneficiary cannot be found after what the
Administrator determines, in the Administrator’s sole discretion, has been a
reasonably diligent search.


(c) The Administrator shall make any payments described in Section 4.5(a) and
(b) during the 90 day period immediately following the date of the Participant’s
death.




ARTICLE V. Restricted Deferred Compensation Accounts


5.1           Establishment of Restricted Deferred Compensation Accounts


(a) A Restricted Deferred Compensation Account was established for each person
serving as a director of CIGNA Corporation on December 31, 1996 except directors
who (1) if they had retired on or before December 31, 1996, would have satisfied
the eligibility requirements ("Eligibility Requirements") under Section 1 of the
Retirement and Consulting Plan for Directors of CIGNA Corporation (the
"Retirement Plan") and (2) did not waive their rights under the Retirement Plan
on or before December 31, 1996.  As of January 1, 1997, the present value of the
accrued benefits under the Retirement Plan of each
 
-8-

--------------------------------------------------------------------------------


Participant for whom a Restricted Deferred Compensation Account had been
established was credited to that Participant's Restricted Deferred Compensation
Account.  The credited amounts are deemed to be invested and remain invested
thereafter, hypothetically and without charge, in whole shares of hypothetical
Common Stock.  The number of whole hypothetical Common Shares credited to the
Restricted Deferred Compensation Accounts was determined by using the average
closing price for CIGNA Common Stock as reported on the Composite tape (or
successor means of publishing stock prices) for the ten (10) business days prior
to January 1, 1997.


(b) A Restricted Deferred Compensation Account was established for each person
first elected to the Board of Directors of CIGNA Corporation after December 31,
1996 and before April 28, 2005.


5.2           Annual Credit Amount


Beginning in 1997 and in each year thereafter through 2005, on the last business
day of the month during which CIGNA’s Corporation's Annual Meeting of
Shareholders is held, the Annual Credit Amount will be credited to the
Restricted Deferred Compensation Account of each Participant who is then a
director of CIGNA Corporation for whom such an account has been established
pursuant to Section 5.1.  That amount shall be assumed to be invested and remain
invested thereafter, hypothetically and without charge, in whole shares of
hypothetical Common Stock.  The number of whole shares shall be determined by
dividing the Annual Credit Amount by the average closing price for CIGNA Common
Stock (as reported on the Composite tape or successor means of publishing stock
prices) for the last ten (10) business days of the month during which CIGNA
Corporation's Annual Meeting of Shareholders is held.


This Plan shall only apply to the Annual Credit Amount credited to Restricted
Deferred Compensation Accounts in 2005.


5.3           Dividends and Adjustments


Hypothetical dividends on hypothetical shares described in Section 5.2 shall be
credited to the Participant's Deferred Compensation Account and be invested and
adjusted as provided in Section 3.3(c).


5.4           Time of Payment


Payments of the balance in the Restricted Deferred Compensation Account
shall:  be made in cash; be made (or begin) in the January of the year following
the year in which the Participant's Separation from Service occurs; and be made
in accordance with the Participant's applicable Payment Election or, if
applicable, Section 4.2(d) of this Plan. Notwithstanding the foregoing, if, as
of the date of a Participant’s Separation from Service, the Participant is a
specified employee, within the meaning of Treasury Regulation Section
1.409A-1(i), payment shall be made (or begin) on the later of the January of the
year following the year of the Participant’s Separation from Service or the
seventh month after the month of the Participant’s Separation from Service date.
If a Participant dies before the entire balance in the Participant’s Restricted
Deferred Compensation Account has been paid to the Participant, the
Administrator shall pay such balance pursuant to Section 4.5 of this Plan.


5.5           Statement of Restricted Deferred Compensation Account


-9-

--------------------------------------------------------------------------------


The Administrator shall provide each Participant a statement of the
Participant’s Restricted Deferred Compensation Account at least annually.  The
balance in the Participant's Restricted Deferred Compensation Account shall be
calculated in accordance with Section 3.2 of the Plan.




ARTICLE VI.  GENERAL PROVISIONS


6.1           Committee Membership.


A Participant who is also a member of the Committee shall take no part in any
decision pertaining to any action under the plan related to such Participant.


6.2           Participant's Rights Unsecured.


The right of any Participant (or beneficiary) to receive payments under the
provisions of the Plan represents an unsecured claim against the general assets
of CIGNA Corporation, or against the general assets of any successor company
which assumes the liabilities of CIGNA Corporation.


6.3           Assignability.


Except as otherwise permitted by applicable law, no right to receive payments
hereunder shall be transferable or assignable by a Participant.  Any attempted
assignment or alienation of payments hereunder shall be void and of no force or
effect.


6.4           Administration.


Except as otherwise provided herein, the Plan shall be administered by the
Administrator who shall have the authority to adopt rules and regulations for
carrying out the Plan, and who shall interpret, construe and implement the
provisions of the Plan. The Administrator may, by contract, designation or other
arrangement, provide for others to perform ministerial duties and record
keeping.


6.5           Amendment.


The Plan may be amended, restated, modified, or terminated by the Board of
Directors.  No amendment, restatement, modification, or termination shall
reduce, impair or adversely affect the dollar value of a Participant's Deferred
Compensation Account balance or Restricted Deferred Compensation Account balance
as of the Valuation Date immediately preceding such action.


6.6           Section 409A Compliance.


It is intended that the Plan comply with the requirements of Code Section 409A,
and the Plan shall be so administered and interpreted.  Notwithstanding anything
in this Plan to the contrary, the 409A transition relief opportunities adopted
by Board Resolution dated December 8, 2005 are incorporated by reference into
this Plan.


6.7           Section 16 Compliance.


-10-

--------------------------------------------------------------------------------


If the Administrator determines that, in order to comply with Section 16 of the
Exchange Act, it is necessary for the Board rather than the Committee to take
any action which the Plan authorizes the Committee to take, the Administrator
shall request the Board to do so.


6.8           Construction.


The masculine gender where appearing in the Plan shall be deemed to include the
feminine gender.  The singular shall be deemed to include the plural; and the
plural the singular.


6.9           Interpretation.


All statutory or regulatory references in this Plan shall include successor
provisions.


6.10         Controlling Law.


This Plan shall be construed and enforced according to the laws of the
Commonwealth of Pennsylvania, without regard to Pennsylvania conflict of laws
rules, to the extent not preempted by federal law, which shall otherwise
control.
 

 


-11-


--------------------------------------------------------------------------------